Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (7/9/2020), is being examined under the first inventor to file provisions of the AIA .   Claims (1-20) were examined in a Non-Final on 09/02/2021. This office action is in response to Applicants submission of 11/16/2021. Claims 1, 3-6, 8-14 and 16-21 are being examined.

Response to Amendment and arguments
Applicant argues that in Endo the inclined surface is between dielectric portion 30a and conductive portion 30b. 
In response it is noted that the arrangement of claim 1 upper layer and lower layer are required to have different dielectric constant as disclosed by Hashiguchi et al. Endo is used to show the inclination which would modify the dielectric constant to provide a gradient to cause plasma sheath gradient. In claim 4 the requirement for the lower ring is to have a lower dielectric constant while in claim 5 it is reverse, although both are dependent on claim 1. In the prior art, both are disclosed for different process requirement. 
Applicant’s argument against Kim is also not persuasive. In Kim upper layer is dielectric and lower is conductive like claim 4. However both Endoh and Kim are used for bonding surface to be inclined to provide dielectric gradient for plasma sheath gradient.
Rejection stays.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-14 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “and an electrostatic power generating layer that is arranged under the protective laver and made of a second dielectric material”
The specification states that the electrostatic power generating layer is made of a material of silicon (Si) (Para 11 and 19). The specification also states that electrostatic power generating layer is made of a material having a higher dielectric constant than the protective layer. (Para 12 and 20). Specification further states that the electrostatic power generating layer 242 may be made of a material having a higher dielectric constant than the protective layer 241. Accordingly, the electrostatic power generating layer 242 may generate a greater electrostatic power compared to the protective layer 241. (Para 74)
The specification has however not explained how a particular layer generates electrostatic power. Secondly, the specification states that the layer of silicon generates electrostatic power and that a layer with higher dielectric constant generates greater electrostatic power. This is also unclear since the dielectric constant of silicon is lower than the materials mentioned as being in the protective layer. Claims 5 and 13 are central to this issue.  

For the sake of this examination protective layer is upper layer and electrostatic power generating layer is the lower layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hashiguchi et al (US 20130168020) in view of Endo et al (US 20040261946). 
Regarding all the claims not specifically mentioned, Hashiguchi et al disclose a substrate treating apparatus comprising: 
a process chamber for providing a process treating space for a substrate (Fig 1-10); 
a chuck for supporting the substrate (21); and 

Regarding claims 3-4 and 11-12 the lower layer (electrostatic power generating layer) is of silicon and protective layer on top is of yttria (Para 4).
As discussed before the protective layer is the top layer and lower layer is the electrostatic power generating layer. Regarding claims 5 and 13 Hashiguchi et al do not disclose lower layer to have a higher dielectric constant and that the bonding surface is inclined.
Endo et al disclose a focus ring in a plasma processing chamber and disclose a focus ring (30) in two layers 30a which is a dielectric (Silicon dioxide) below a conductive layer 30b of silicon (Para 111). Therefore the dielectric constant of lower layer is more than the dielectric layer of upper layer.
It would have been obvious to have the bonding surface to be inclined since in this way it is possible to spatially control each layers effect on the plasma. It is noted that one of ordinary skill in the art would know that by controlling the conductivity in radial direction it would be possible to control plasma sheath and other plasma properties.
Regarding claim 18 the structure is the inclination to radially change the dielectric constant. This is disclosed by Endo et al.
Claims 1, 3-4, 6, 8-12, 14 and 16-21 also are rejected under 35 U.S.C. 103 as being unpatentable over Hashiguchi et al (US 20130168020) in view of Kim et al (US 2014/0224426).
Hashiguchi et al is discussed above.

Regarding claims 8-9 and 16-21, Kim et al also disclose that the bonding surface between the upper and lower layer is inclined in either way or is curved (See Fig 2, 3, 5 and 6 and description). 
In these figures the focus ring is configured in separate layers where each layer could have a different property and dielectric constant. 
It would have been obvious to have the bonding surface to be inclined since in this way it is possible to spatially control each layers effect on the plasma. It is noted that one of ordinary skill in the art would know that by controlling the conductivity in radial direction it would be possible to control plasma sheath and other plasma properties.
Regarding claim 18 the structure is the inclination to radially change the dielectric constant. This is disclosed by Kim et al.
Regarding claim 21 the bonding surface could be curved (Fig5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamawaku et al disclose a focus ring with several configurations. For example the focus ring could be of silicon (Fig 12- 115T) with an upper layer of silicon carbide (115g). Sant et al disclose a focus ring 138 which could be silicon with a protective outer coating of yttria (Para 21). Also JP 2006-253200 to Ebata et al discloses focus ring of silicon with a layer of silicon carbide on top. Nezu et al (US 20040074605) teach using layers of different materials in a focus ring assembly (See the Abstract and Fig 7A-7C).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716